NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 19-1370
                                      ____________


                    LISA TOMASI; LYDIA ZINZI; JEAN VELTEN,
                                        Appellants

                                             v.

  TOWNSHIP OF LONG BEACH a municipal corporation of the State of New Jersey;
            UNITED STATES ARMY CORPS OF ENGINEERS

                                      ____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 3-14-cv-07319)
                      District Judge: Honorable Peter G. Sheridan
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 13, 2020

             Before: HARDIMAN, PORTER, and PHIPPS, Circuit Judges.

                                 (Filed: January 14, 2020)

                                      ____________

                                        OPINION*
                                      ____________



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
HARDIMAN, Circuit Judge.

      Homeowners Lisa Tomasi, Lydia Zinzi, and Jean Velten appeal the District

Court’s order entering judgment for the United States Army Corps of Engineers (Army

Corps) and the Township of Long Beach. We will dismiss as to the Army Corps and

affirm as to the Township.

                                            I1

      This appeal arises from a property dispute among Homeowners, Long Beach

Township, and the Army Corps over a beach nourishment project in the Loveladies

section of the Township.

      Hurricane Sandy struck the New Jersey coast in 2012, inflicting significant

damage in areas where the Army Corps had not completed beach nourishment projects.

See Tomasi v. Twp. of Long Beach, 364 F. Supp. 3d 376, 385 (D.N.J. 2019). To protect

those areas from future harm, the Governor of New Jersey ordered the New Jersey

Department of Environmental Protection (NJDEP) “to acquire the necessary interests in

real property to undertake Flood Hazard Risk Reduction Measures.” Executive Order No.

140 (Sept. 25, 2013), 45 N.J.R. 2289(a) (Oct. 21, 2013).

      Consistent with the Governor’s Executive Order, the NJDEP and the Township

partnered with the Army Corps to complete a project in Loveladies. But the Army Corps

was willing to do so with federal funds only if the Township showed the affected beaches



      1
        The District Court had jurisdiction under 28 U.S.C. § 1331 and 5 U.S.C. § 704.
We have jurisdiction to review the District Court’s order against the Township under 28
U.S.C. § 1291.
                                            2
had public access points about every half-mile or less. Because the Loveladies section did

not comply with this requirement, in August 2014 the Township proposed public access

through Homeowners’ private properties. Soon after, the Township adopted Ordinance

14-32, authorizing acquisition of a public easement across Homeowners’ properties for

public access from the road to the beach.

       Homeowners filed their federal action against the Army Corps and Township in

November 2014. Homeowners claimed the Army Corps’s access requirement exceeded

the scope of its authority. Alternatively, they argued the requirement already was satisfied

in Loveladies, where there were four other public access points to the beach. While the

federal action was pending, the Township filed condemnation proceedings against

Homeowners in New Jersey state court. Homeowners moved to enjoin the condemnation

proceedings pending resolution of the federal action, but the District Court denied that

motion. The New Jersey state courts ultimately approved the Township’s condemnation

of Homeowners’ properties. Back in federal court, the Army Corps and the Homeowners

each requested summary judgment. By order dated January 31, 2019, the District Court

denied Homeowners’ motion, granted the Army Corps’s motion, and entered judgment

for Defendants. Homeowners appealed.

                                             II

       Homeowners raise two issues on appeal. First, they claim the District Court erred

in determining that the Army Corps’s half-mile beach public access requirement is an

enforceable interpretative rule. Second, they contend the Court erred in finding that the

Army Corps’s half-mile beach public access requirement is enforceable where the

                                             3
requirement was already met in Loveladies. We have no jurisdiction to reach the merits

of these claims, however, because Homeowners lack constitutional standing. So we will

dismiss the appeal as to the Army Corps. And because Homeowners make no arguments

challenging the relief they had sought against the Township, we will affirm the judgment

entered in favor of it.

                                             A.

       To establish Article III standing, Homeowners “must demonstrate that they have

suffered an injury-in-fact, that the injury is causally connected and traceable to an action

of the [Army Corps], and that it is redressable.” The Pitt News v. Fisher, 215 F.3d 354,

359 (3d Cir. 2000) (citing Doe v. Nat’l Bd. of Med. Exam’rs, 199 F.3d 146, 152–53 (3d

Cir. 1999)). Homeowners have suffered an injury-in-fact because the Township

condemned portions of their properties. See id. at 360. But they cannot show that this

injury is fairly traceable to the Army Corps’s public access requirement or that this Court

can redress it.

       Homeowners cannot show that their injuries are fairly traceable to the Army

Corps’s public access requirement because independent decisions by two other entities

separated Homeowners from the Army Corps’s requirement. See Soc’y Hill Towers

Owners’ Ass’n v. Rendell, 210 F.3d 168, 176 (3d Cir. 2000) (to establish standing, an

“injury has to be fairly traceable to the challenged action of the defendant and not the

result of the independent action of some third party not before the court”) (citation

omitted). First, the NJDEP decided that it wanted federal funds for the beach nourishment

project. Second, the Township decided to condemn properties to comply with the Army

                                              4
Corps’s public access requirement so it could obtain federal funds. Then it determined

which properties to condemn. The Army Corps made none of these decisions, so

Homeowners’ injuries are not fairly traceable to the Army Corps.

       Homeowners also lack standing because no order of this Court against the Army

Corps would redress their asserted injury. Homeowners seek declarations stating either

that the Army Corps’s funding requirements are invalid or that Loveladies already

satisfied the public access requirement. Neither of these declarations, if granted, would

undo the Township’s condemnation of their properties. See Toll Bros., Inc. v. Twp. of

Readington, 555 F.3d 131, 143 (3d Cir. 2009) (plaintiff must establish a “substantial

likelihood that the requested relief will remedy the alleged injury in fact”) (internal

citation and quotation marks omitted). And although Homeowners argue that the

Township would not have condemned their properties without the Army Corps’s funding

guidelines, the Township successfully pursued condemnation proceedings in state court

through final appeal and have completed construction of the public walkway. Thus,

Homeowners have not shown that there is a substantial likelihood that a favorable

decision on the Army Corps’s rule would redress their injuries.

                                             B.

       Although Homeowners appeal the District Court’s order granting judgment for

both Defendants and challenge the Army Corps’s rule, they do not assert any basis for

this Court to reverse the judgment entered in favor of the Township on their Second

Amended Complaint. Nor do they challenge on appeal the Township’s decision to

provide public beach access every half-mile or its decision to condemn their properties.

                                              5
Indeed, Homeowners make no mention on appeal of any of the relief sought against the

Township in the Second Amended Complaint. For example, they do not mention Count

Three’s request that Township’s Ordinance 14-32 be declared invalid or Count Four’s

prayer that the Township be enjoined from entering their properties, commencing

eminent domain proceedings that have already been completed, or pursuing other actions

as authorized by Ordinance 14-32. And although they argue on appeal that the Army

Corps’s requirement was already met in Loveladies—a claim raised against the Township

in Count Two in the Second Amended Complaint—this claim is now aimed at the Army

Corps. See Reply to Township Br. 13 (“Appellants are not challenging the Township’s

authority to condemn in the Third Circuit . . . Appellants’ federal claims instead arise out

of a challenge of a federal requirement being enforced by a federal agency.”)

Accordingly, we will affirm the judgment as to the Township.

                                      *      *       *

       For the foregoing reasons, we will dismiss the appeal as to the Army Corps and

affirm the District Court’s order entering judgment for the Township of Long Beach.




                                             6